IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


IN RE: LAURIE BUCHAN SERAFINO : No. 37 WM 2015
MOTION FOR EXTENSION PURSUANT :
TO RULE 311                   :


                                      ORDER


PER CURIAM
      AND NOW, this 20th day of August, 2015, the Petition for Review is GRANTED,

IN PART. In order to afford Laurie Buchan Serafino time to seek full admission to the

Pennsylvania bar, her temporary admission, per Pa.B.A.R. 311, is extended until

October 31, 2016.